 1   DURIE TANGRI LLP
     DARALYN J. DURIE (SBN 169825)
 2   ddurie@durietangri.com
     DAVID McGOWAN (SBN 154289)
 3   dmcgowan@durietangri.com
     LAURA E. MILLER (SBN 271713)
 4   lmiller@durietangri.com
     VICTORIA L. WEATHERFORD (SBN 267499)
 5   vweatherford@durietangri.com
     RAGHAV R. KRISHNAPRIYAN (SBN 273411)
 6   rkrishnapriyan@durietangri.com
     MATTHEW W. SAMUELS (SBN 294668)
 7   msamuels@durietangri.com
     217 Leidesdorff Street
 8   San Francisco, CA 94111
     Telephone: 415-362-6666
 9   Facsimile: 415-236-6300

10   YOUNG BASILE HANLON & MACFARLANE, P.C.
     JEFFREY D. WILSON (Pro Hac Vice)
11   wilson@youngbasile.com
     ANDREW R. BASILE, JR. (SBN 208396)
12   abasile@youngbasile.com
     EDDIE D. WOODWORTH (Pro Hac Vice)
13   woodworth@youngbasile.com
     RYAN T. MCCLEARY (Pro Hac Vice)
14   mccleary@youngbasile.com
     3001 W. Big Beaver Road, Suite 624
15   Troy, MI 48084
     Telephone: (248) 649-3333
16   Facsimile: (248) 649-3338

17   Attorneys for Plaintiff
     PLEXXIKON INC.
18

19                               IN THE UNITED STATES DISTRICT COURT

20                             FOR THE NORTHERN DISTRICT OF CALIFORNIA

21                                             OAKLAND DIVISION

22   PLEXXIKON INC.,                                    Case No. 4:17-cv-04405-HSG

23                                Plaintiff,            ORDER GRANTING PLAINTIFF’S
                                                        ADMINISTRATIVE MOTION TO EXTEND
24          v.                                          TIME

25   NOVARTIS PHARMACEUTICALS                           Ctrm: 2 – 4th Floor
     CORPORATION,                                       Judge: Honorable Haywood S. Gilliam, Jr.
26
                                  Defendant.
27

28

           ORDER GRANTING PLAINTIFF’S ADMINISTRATIVE MOTION TO EXTEND TIME / CASE NO. 4:17-
                                            CV-04405-HSG
 1          Having considered Plaintiff Plexxikon Inc.’s Administrative Motion to Extend Time, the

 2   Declaration of Daralyn J. Durie in Support of Plaintiff Plexxikon Inc.’s Administrative Motion to Extend

 3   Time, the Declaration of Laura E. Miller in Support of Plaintiff Plexxikon Inc.’s Administrative Motion

 4   to Extend Time and exhibits thereto, the record and file in this matter and the argument of the parties, and

 5   good cause appearing, the Court hereby GRANTS Plexxikon’s motion and ORDERS as follows:

 6          1.      Plexxikon’s deadline to file oppositions to Novartis’s dispositive and non-dispositive

 7   motions is postponed from June 6 until June 13;

 8          2.      Novartis’s deadline to file replies to its dispositive and non-dispositive motions is

 9   postponed from June 13 until June 20; and

10          3.      The hearing on the parties’ dispositive and non-dispositive motions is rescheduled from

11   August 1, 2019 until August 29, 2019 at 2:00 p.m.

12

13          IT IS SO ORDERED.

14

15   Dated: 5/28/2019
                                                              HONORABLE HAYWOOD S. GILLIAM, JR.
16                                                              UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28
                                                          1
           ORDER GRANTING PLAINTIFF’S ADMINISTRATIVE MOTION TO EXTEND TIME / CASE NO. 4:17-
                                            CV-04405-HSG
